DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states “a two-dimensional representation of a tetrahedral cell formed by joining their edges with an adhesive, by welding or by mechanical means”. It is unclear what the applicant is intending to claim. It is not apparent how the structure is limited by claiming a “two-dimensional representation” of one of the cells which has already been claimed. Additionally, it is not clear what “their edges” is referring to. For examination purposes it will be interpreted that providing the tetrahedral cell also provides a two-dimensional representation of that cell when viewed from one side.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 20060117675 A1) in view of Bergman (US 4719726 A).
For claim 1, Herrmann discloses a lift generation system (Fig. 4, vehicle 10B), comprising:
a plurality of cells (polyhedral elements 26), each cell joined along at least a corner to an adjacent cell of the plurality of cells (Fig. 4, cells joined at corners) in such a way that the plurality of cells forms a shell defining a volume (Para 0058, “The hull structure 16a and 16b is the same for each vehicle 10A and 10B and defines an interior volume filled by air.”).
Herrmann states that these cells can be of any shape and volume including “cylindrical, rectangular, triangular, octagonal, etc” (Para 0065) and also that “The contour, shape, and dimensions of the hull structure 16a and 16b, operating height or depth of the vehicle will determine the dimensions of the polyhedral elements and/or their method of assembly” (Para 0057)
Bergman teaches “construction methods for buildings and space enclosures of all kinds” (Col 2, line 68) consisting of tetrahedral shaped cells (Fig. 4) which join together at their corners to form a volume (Fig. 22).

For claim 2, Herrmann as modified discloses the lift generation system of claim 1, further comprising: each tetrahedral cell is lighter than air (Noting that “In the discussion that follows, the discussion will be directed to the hull assembly 16a, although the discussion is also applicable to the wall structure of a geodesic dome and that of the airship 10B, except as noted” (Para 0063) The following is interpreted to meant the gas that fills space 308 in the airship embodiment causes it to be lighter than air, in order to control the buoyancy: “The sealed space 308 is filled/pressurized with a gas wherein to provide an inflated shape shown in FIG. 7. The selective filling/pressurization of sealed space 308 controls the buoyancy” (Para 0076)). 
For claim 3, Herrmann as modified discloses the lift generation system of claim 1, further comprising: each tetrahedral cell is filled at least in part with a lighter than air gas (“The sealed space 308 is filled/pressurized with a gas”).
For claim 4, Herrmann as modified discloses the lift generation system of claim 3, further comprising: the volume is filled at least in part with lighter than air gas (Para 0060, “Similarly, the interior volume of the airship 10B is filled with a gas that is lighter than air”).
For claim 5, Herrmann as modified discloses the lift generation system of claim 1, further comprising: a two-dimensional representation of a tetrahedral cell formed by joining their edges with an Para 0027, means for interconnecting adjacent elements comprises “hinge elements”).  
For claim 6, Herrmann as modified discloses the lift generation system of claim 5, further comprising: one or more sub-assemblies of multiple tetrahedral cells joined at their vertices and/or along their edges (Fig. 4, top half of the airship and bottom half of the airship form sub-assemblies of multiple cells which are joined together).
For claim 7, Herrmann discloses a method of launching a lift generation system, comprising:
providing a plurality of cells (Fig. 4: cells 26);
joining each cell along at least one corner to an adjacent cell of the plurality of cells (Fig. 4, joined at corners) in such a way that each cell has one planar face that is movable (Para 0037, “the vertices forming hinge elements”) to be coplanar with another planar face of each adjacent cell so that said planar faces can simultaneously abut a supporting surface (cells 26 are capable of being moved to an arrangement in which the faces abut a supporting surface);
filling at least one cell until there is an initial lift above the supporting surface of the plurality of cells (Fig. 4, all cells are filled to provide lift above a surface such as the ground; Para 0076, “The sealed space 308 is filled/pressurized with a gas”); and
joining three edges of each cell to the adjacent cell of the plurality of cells (Fig. 4, each side of the triangular outer surface of a cell is joined to the cells next to it).
Herrmann states that these cells can be of any shape and volume including “cylindrical, rectangular, triangular, octagonal, etc” (Para 0065) and also that “The contour, shape, and dimensions of the hull structure 16a and 16b, operating height or depth of the vehicle will determine the dimensions of the polyhedral elements and/or their method of assembly” (Para 0057)
Bergman teaches “construction methods for buildings and space enclosures of all kinds” (Col 2, line 68) consisting of tetrahedral shaped cells (Fig. 4) which join together at their corners to form a volume (Fig. 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Herrmann by shaping the cells as tetrahedrons as disclosed by Bergman. One of ordinary skill in the art would have been motivated to make this modification for a “favorable weight to strength ratio” (Bergman, Col 1, line 19) and for the wide variety of structures that can be made with only one cell shape due to its close packing features (Bergman, background) since it would have been a simple substitution of one known element (variable cell shape of Herrmann) for another (tetrahedral cell shape) to obtain predictable results (forming a shell of an enclosed space).
For claim 8, Herrmann as modified discloses the method of claim 7, wherein being movable to be coplanar with another planar face of each adjacent tetrahedral cell defines a mercator projection style planar assembly on the ground (Para 0071 “The fastening means 400 may comprises a plurality of flexible ties or links” such as hinge elements (Para 0027), therefore allowing the cells to be movable to be coplanar and define a mercator projection, for example when laid on the ground).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/18/2021